EXHIBIT 10.1

 

CONFIDENTIAL SETTLEMENT AND MUTUAL RELEASE AGREEMENT

 

This Confidential Settlement and Mutual Release Agreement (the “Agreement”) is
made and entered into as of May 3, 2009 by and between Ophthalmic Imaging
Systems (“Plaintiff” or “OIS”) and Steven Verdooner (“Verdooner”), OPKO Health,
Inc. (“OPKO”), and The Frost Group, LLC (“TFG”) (collectively “Defendants”).
Plaintiff and Defendants may be collectively referred to in this Agreement as
the “Parties” and each individually as a “Party.”

RECITALS

 

WHEREAS, a dispute arose between Plaintiff and Defendants concerning, inter
alia, Verdooner’s employment at OIS, Verdooner’s subsequent employment at OPKO,
Verdooner’s exercise of his stock options, and related matters including OPKO’s
and/or TFG’s alleged involvement in same, as well as OPKO’s acquisition of
Ophthalmic Technologies, Inc. (“OTI”), (collectively “the Alleged Events”); and

 

WHEREAS, Plaintiff filed a lawsuit in the Superior Court of California, County
of Sacramento, against Defendants on or about May 7, 2007, as subsequently
amended, alleging claims for breach of fiduciary duty, breach of implied
contract, intentional interference with contractual relations, intentional
interference with prospective economic advantage, violation of Penal Code
section 502, aiding and abetting breach of fiduciary duty, and aiding and
abetting interference with contractual relations, Case No. 07AS02149 (the
“Lawsuit”); and

 

WHEREAS, in order to avoid the expense and uncertainty of litigation, and
without making any admission of wrongdoing or liability, the Parties have agreed
to fully and finally resolve all disputes which may exist between them
including, but not limited to, the Alleged Events, the Lawsuit or any claims
that could have been brought in the Lawsuit or in any other proceeding or forum,
whether known or unknown (hereinafter the “Released Claims”);

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and valuable consideration, the sufficiency of which is acknowledged, it
is mutually agreed as follows:

 

A.

TERMS AND CONDITIONS

(1)       Defendants shall pay to Plaintiff the sum of one million and two
hundred thousand dollars ($1,200,000) (the “Payment”) in settlement and release
of all Released Claims. Defendants, and/or their agents will deliver the Payment
to Plaintiff’s counsel, Davis & Leonard LLP, in the form of a cashier’s check or
wire transfer payable to Ophthalmic Imaging Systems, within ten (10) days after
execution of this Agreement by all Parties.

(2)       Concurrently with the delivery of the Payment described above to
Plaintiff’s counsel, Plaintiff shall file the Request for Dismissal of the
Lawsuit in its entirety with prejudice, and deliver an endorsed copy thereof to
counsel for Defendants.

 

- 1 -

 



--------------------------------------------------------------------------------

(3)       Each Party shall bear its own litigation expenses, including any
attorneys’ fees, experts’ fees and costs, in connection with the Lawsuit.

(4)       The Parties agree, acknowledge and expressly recognize that nothing
contained in this Agreement, and nothing about the fact of settlement, shall
constitute or may be treated as an admission of liability or concession of any
wrongdoing by any Parties and Agents. Defendants expressly deny all wrongdoing
in connection with Plaintiff and deny all liability to Plaintiff.

(5)       Subject to the exceptions below, and in exchange for the Payment, the
Parties and their attorneys, officers, directors, shareholders, members,
partners, spouses, board members, lenders, employees, consultants,
representatives, agents, predecessors, successors, insurers, insureds, sureties,
subcontractors, suppliers, assigns, subsidiaries, parent corporations,
divisions, joint venture partners and affiliated entities, both public and
private, agree to mutually and generally release and to forever discharge each
other and each other’s attorneys, officers, directors, shareholders, partners,
members (e.g., including but not limited to Phillip Frost, Steven Rubin, Jane
Hsiao and Subbarao V. Uppaluri), spouses, board members, lenders, employees,
consultants, representatives, agents, predecessors, successors, sureties,
subcontractors suppliers, assigns, subsidiaries, parent corporations, divisions,
joint venture partners and affiliated entities, both public and private,
(collectively, the “Parties and Agents”) from any and all claims, demands,
actions, rights, causes of action, obligations, costs, losses, damages and
liabilities of every kind and of any nature whatsoever, whether known or unknown
on the date of this Agreement, arising out of or in any way related to the
Released Claims, including any other claims relating to the dispute between the
Parties.

(6)       The releases described in paragraph (5) do not pertain to any actions
required to enforce this Agreement.

(7)       Waiver of Claims Unknown: With respect to the Released Claims, it is
understood and agreed that the Mutual Releases provided herein by the Parties
are given with knowledge of and the intent to expressly waive all rights
provided by California Civil Code section 1542, which provides:

GENERAL RELEASE. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH
THE DEBTOR.

 

(8)       Each Party hereby expressly, knowingly and voluntarily waives and
relinquishes any and all rights that it may have under Section 1542 as well as
under the provisions of all comparable, equivalent, or similar statutes and
principles of law or equity of any state or of the United States. Each Party
understands and acknowledges the significance and consequences of this waiver
and hereby assumes the risk of any injuries, losses or damages which may arise
from such waiver. Each Party expressly intends that such waiver apply to any and
all of the claims released by it.

 

- 2 -

 



--------------------------------------------------------------------------------

(9)       OIS hereby covenants and agrees never to commence or prosecute, or to
assist, counsel or encourage any other person or entity to commence or
prosecute, against the Defendants any action or proceeding based upon, arising
out of, concerning, connected with or in any way related to any of the claims
hereby released and that this Release shall constitute a judicial bar to the
institution or maintenance of any such action or proceeding, for the claims at
issue in the Lawsuit or otherwise.

(10)     OIS agrees that neither it nor any of its agents or representatives,
including its attorneys, officers, directors, shareholders, members, partners,
spouses, board members, lenders, employees, consultants, representatives,
agents, predecessors, successors, insurers, insureds, subsidiaries, parent
corporations, divisions, joint venture partners and/or any other affiliated
entities or individuals, will pursue any claim, lawsuit, action or
administrative action against any of the Defendants, except for breach of this
Release, or for acts, omissions or conditions that occur subsequent to the
execution of this Release.

(11)      OIS represents and warrants that, other than the Lawsuit, it has not
initiated any other actions or proceedings, whether civil, criminal,
administrative or in the nature of an arbitration, in connection with the claims
made or which could have been made in the Lawsuit. OIS further represents and
warrants that it has not filed any complaints, charges or lawsuits against any
of the Defendants, or any affiliate, subsidiary, related entity, individual
owner, officer, director, agent or employee of Defendants, with any local,
state, or federal agency or court (other than as set forth in the Lawsuit), and
has not counseled, advised, nor assisted others in doing so, and that it will
not do so any time hereafter, regarding claims which are or could have been the
subject matter of the Lawsuit, and that if any agency or court assumes
jurisdiction of any such complaint, charge or lawsuit against any of the
Defendants or any affiliate, subsidiary, related entity, individual owner,
shareholder, officer, director, attorney, agent or employee of the Defendants,
OIS will request that such agency or court dismiss such matter with prejudice.
OIS further agrees that neither it nor its representatives, affiliates, agents,
employees or assigns will accept nor seek any remedy obtained through efforts of
any such agency or court, now or in the future.

(12)     The Parties expressly warrant and represent that they have not assigned
or transferred individually or altogether to anyone else any right title,
interest or claim that they have or may have related to the Lawsuit.

(13)     No promise or inducement has been made by any Party other than those
set forth in this Agreement. This Agreement constitutes a single integrated
contract expressing the entire Agreement between the Parties pertaining to the
subject matter contained in the Agreement and supersedes all prior oral or
written agreements, representations, negotiations, discussions, and
understandings of the Parties pertaining to the subject matter contained in the
Agreement. This Agreement may be amended only by a written agreement signed by
all Parties.

(14)     Should any provision of this Agreement be declared or be determined by
any court of competent jurisdiction to be wholly or partially illegal, invalid,
or unenforceable, the legality, validity, and enforceability of the remaining
parts, terms, or provisions shall not be affected thereby, and said illegal,
unenforceable, or invalid part, term, or provision shall be deemed not to be
part of this Agreement.

 

- 3 -

 



--------------------------------------------------------------------------------

(15)     Each Party has reviewed the Agreement with its attorney. Therefore, the
normal rule of construction that any ambiguity or uncertainty in writing shall
be construed against the party drafting the writing shall not apply to any
section in this Agreement. This Agreement shall be interpreted in accordance
with the plain meaning of its terms and not strictly for or against any of the
Parties hereto.

(16)     The undersigned hereby declare that the terms of this Agreement have
been read by them and are fully understood and voluntarily accepted for the
purpose of making full, final and complete compromise, adjustment and settlement
of any and all claims they may have, in whatever legal theory of form they may
be asserted, disputed, or otherwise, whether known or unknown, existing or
otherwise, and on account of any matters arising out of any actions of Plaintiff
and/or each or all of the Defendants, and the events giving rise to the claims
or allegations in the Lawsuit.

(17)     The Parties represent and warrant that each of them has actual
authority to enter into and execute this Agreement, and each of them has the
right and power to perform its obligations under this Agreement.

(18)     It is further understood and agreed by the Parties that if, at any
time, a violation of any term of this Agreement is asserted by any Party hereto,
that Party shall have the right to seek judicial enforcement of the Agreement,
and/or any other necessary and proper relief, including but not limited to
damages, from any court of competent jurisdiction, and the prevailing party
shall be entitled to recover its reasonable costs and attorney fees.
Furthermore, any provisions of Evidence Code §§ 1115-1128 notwithstanding, this
Agreement may be enforced by any Party hereto by a motion under Code of Civil
Procedure §664.6 or by any other procedure permitted by law in the Superior
Court of California, County of Sacramento.

(19)     To the extent any Party or its counsel retains copies of documents or
things produced in the course of discovery in the Lawsuit, the Party and its
counsel shall continue to observe any restrictions on the use or disclosure of
such documents or things set forth in the protective order in force in the
Lawsuit as of the settlement of the Lawsuit. In addition, a Party or its counsel
may destroy all copies of such documents or things in its possession or return
them to counsel for the opposing Party upon request.

(20)     This Agreement shall not be invalid as a consequence of any
administrative, typographic or ministerial error, but instead shall be reformed
to reflect the mutual intent of the Parties.

(21)     This Agreement shall be binding on and shall inure to the benefit of
the Parties hereto and their respective agents, partners, affiliates, officers,
directors, employees, representatives, successors, assigns, attorneys, and
insurers.

(22)     This Agreement shall be governed by and construed in accordance with
the laws of the State of California.

(23)     This Agreement may be executed in counterparts and each counterpart
shall be considered as an original version of the document. Furthermore,
signatures delivered via facsimile transmission shall have the same force and
effect as the originals thereof.

 

- 4 -

 



--------------------------------------------------------------------------------

B. CONFIDENTIALITY

(24)     The Parties agree that the terms of this Agreement, including the
Payment referred to in Paragraph 1, shall be maintained as and remain
confidential, and each Party promises and covenants not to disclose, publicize,
or cause to be disclosed or publicized in any manner, directly or indirectly,
the terms or conditions of this Agreement, except 1) to their accountants,
auditors, insurance agents, insurance companies or adjusters, financial
advisors, attorneys, and immediate family members, provided such persons also
agree to this pledge of confidentiality, 2) their officers, directors, managers,
and employees in the regular course of business on a need to know basis,
provided such persons agree to this pledge of confidentiality, 3) to state and
federal taxing authorities, and 4) the fact and amount of the settlement, as a
definitive material agreement, may be disclosed in a Form 8-K to be filed by
Plaintiff with the Securities and Exchange Commission within four days of the
execution of this Agreement in language reflected substantially as follows: “In
order to avoid the expense and uncertainty of litigation, and without making any
admission of wrongdoing or liability, the Parties have agreed to fully and
finally resolve the Lawsuit in exchange for Defendants’ payment to OIS of
$1,200,000”, or other language agreed to in writing in advance of any such
publication.5) the fact and amount of the settlement, and a copy of the
settlement agreement, may be disclosed within and attached as an exhibit to the
Form 10-Q filing with Securities and Exchange Commission for the period ending
March 31, 2009, and in subsequent filings with the Securities and Exchange
Commission, as required by law, for the year in which the Agreement was
executed; and 6) as otherwise legally required by applicable law. Prior to
disclosing the amount of the Payment or the terms of this Agreement in any
publicly filed document or statement, OIS shall provide a copy of the proposed
disclosure to counsel for Defendants in writing at least five (5) business days
prior to such disclosure and give Defendant the opportunity to comment and, if
necessary, obtain an injunction or other necessary relief.

(25)     No Party shall encourage, suggest or otherwise direct any person or
entity not a party to this Agreement who is not otherwise excepted from the
confidentiality provisions in Paragraph 24 above, to review either Party’s
filings with Securities and Exchange Commission to ascertain the terms and
conditions of this Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Settlement and Release
Agreement as of the date first shown above.

DATED: May 3, 2009

Ophthalmic Imaging Systems


 

 

By:

/s/ Gil Allon

Name:

Gil Allon

Title:

Chief Executive Officer

 

 

DATED: May 3, 2009

By: 

/s/ Steven Verdooner

Steven Verdooner

 

 

 

 

 

- 5 -

 



--------------------------------------------------------------------------------

 

DATED: May 3, 2009

OPKO Health, Inc.

 

By:

/s/ Rao Uppaluri   

Name: Rao Uppaluri

 

Title:

Sr. VP, CFO

 

DATED: May 3, 2009

The Frost Group, LLC

 



By:

/s/ Steven D. Rubin Name: Steven D. Rubin

 

Title:

Member



 

APPROVED AS TO FORM:

 



 

/s/ Stephen L. Davis Stephen L. Davis, Esq.

 

 

DAVIS & LEONARD

Attorney for Plaintiff

    /s/ Kathleen E. Finnerty

Kathleen E. Finnerty, Esq.

GREENBERG TRAURIG, LLP Attorney for Defendants



 

- 6 -

 



 